       Case 1:17-cv-04712-GHW-JLC Document 93 Filed 03/04/19
                                                        USDC Page
                                                             SDNY 1 of 1
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #: _________________
UNITED STATES DISTRICT COURT                                                               3/4/2019
                                                                            DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
JONATHAN OTTO,                                                 :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   17-CV-4712 (GHW) (JLC)
                                                               :
HEARST COMMUNICATIONS, INC.,                                   :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        On February 21, 2019, the Court issued its Opinion and Order resolving the parties’
respective sanctions motions in this matter (Dkt. Nos. 59 and 66). As the Opinion and Order
refers to information that was redacted in defendant Hearst’s motion papers, the Opinion and
Order was temporarily filed under seal and emailed to the parties. The parties were given until
February 28, 2019 to submit any proposed redactions for the Court’s review. Having received
no applications for redactions, the Court will file its February 21 Opinion and Order on the
public docket.

       The Clerk of Court is respectfully directed to unseal the previously filed Opinion and
Order (Dkt. No. 92) and docket it on ECF. Both Docket Entry Nos. 59 and 66 should be closed
and marked as denied.

        SO ORDERED.

Dated: March 4, 2019
       New York, New York
